In a proceeding under article 7 of the Real Property Tax Law, to review a real property assessment, the officials constituting the Board of Tax Review of the Town of Huntington appeal from an order of the Supreme Court, Suffolk County, dated January 2, 1963, which granted a motion by the petitioners to require said officials to serve an answer to the petition. Order affirmed, without costs (Matter of New York Cent. R. R. Co. v. Donnelly, 8 A D 2d 65). The appellants’ time to serve the answer is extended until 30 days after entry of the order hereon. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.